DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 06/24/2022, the following has occurred: Claim(s) 1, 5, 10, and 12 have been amended. Claim(s) 21 and 22 have been newly added. 
Claim(s) 1-10 and 12-22 are pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/24/2022, with respect to the 35 U.S.C. 112b rejection on “raw state of manufacture” have been fully considered and are persuasive.  The 35 U.S.C. 112b rejection has been withdrawn and the limitation “raw state of manufacture” is interpreted based on applicant’s argument which is --as manufactured without any post-treatment--. 
Applicant’s arguments, see Remarks, filed 06/24/2022, with respect to the 35 U.S.C. 102 rejection on claim 12 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claim 12 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/24/2022, with respect to the 35 U.S.C. 103 of Takagi in view of Karabin have been fully considered and are persuasive. The rejections using Takagi as the main reference has been withdrawn.
Applicant's arguments filed 06/24/2022 for the 35 U.S.C. 103 rejection of Karabin in view of Takagi have been fully considered but they are not persuasive.
The Office disagrees with applicant’s argument on 103 rejection Karabin in view of Takagi. Takagi discloses in the specification the benefit of various elements (par. 51-58) when they are dissolved in aluminum. The prior art discloses the range that it is beneficial and the result if the element’s content exceeds a range or is less than a range. It does not disclose that the effects of those elements are dependent on the total volume of intermetallic compounds. Therefore, one of ordinary skill in the art would be motivated to look at Takagi’s general teachings on those elements to understand their effects when they are dissolved in an aluminum alloy.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 1-2, 4-6, 8-10, 12-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabin (WO 2018/119283) in view of Takagi (US 20090041616 A1). 
Regarding claim 1, Karabin discloses a method for manufacturing a part comprising a formation of successive solid metal layers, superimposed on one another, each layer describing a pattern defined from a numerical model (M) (additive manufacturing a part layer by layer using 3D model data, par. 4), each layer being formed by the deposition of a metal, referred to as a filler metal, the filler metal being subjected to an input of energy so as to melt and constitute, by solidifying, said layer, wherein the filler metal takes the form of a powder, of which the exposure to an energy beam results in a melting followed by a solidification in such a way as to form a solid layer (melting and solidifying metal powder with a laser, par. 4).
wherein the filler metal is an aluminum alloy consisting of the following alloying elements: 
- Si, according to a weight fraction from 4% to 15% (4-20 wt% Si, claim 66); 
- Fe, according to a weight fraction from 2% to 15% ((Fe+Mn) is from 2-17 wt% and Mn/Fe is from 0.05-2 wt%, claim 66; this allows Fe to have a range from 1 wt% - 16.8 wt%, while still satisfying the system of equation above; if Fe = 8 wt% then Mn must range from 0.4-9 wt%); 
- Mn, according to a weight fraction from 0.1% to 5% (Fe = 8 wt% then Mn must range from 0.4-9 wt%, claim 66); 
- optionally at least one element selected from the group consisting of Ti, Zr, Cr, Hf, Ag, Li, Zn, Mg, W, Nb, Ta, Y, Yb, Nd, Er, Co, Ni, La, Ce, mishmetal, Bi, Sr, Ba, Ca, Sb, P, and B; 
- optionally other elements less than 0.05 wt.% each and less than 0.15 wt.% in total; and 
- remainder aluminum (remaining balance is aluminum, claim 1 
Karabin does not disclose - V, according to a weight fraction from 0.1% to 5%; 
wherein the part comprises, in a raw state of manufacture, a Vickers hardness Hv0.1 of at least 160.
Takagi discloses an aluminum alloy with silicon, iron, manganese, and vanadium, wherein the vanadium has a weight fraction of 0.5-5 wt% (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karabin to incorporate the teachings of Takagi and include vanadium in the aluminum alloy. Doing so would have the benefit of improving strength at high temperatures (par. 52, Takagi).
The combination of the two prior art would result in the metal part of claim 1, therefore, the resulting material property of the part’s hardness would be inherent.
Regarding claim 2 and 13, Karabin in view of Takagi discloses the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: 
- Ti, according to a weight fraction from 0.01% to 5% (alloys can include additions which are grain refiners such as titanium, boron, zirconium, scandium, and hafnium, par. 42, where additions can be from 0.01% to 5%, par. 46); 
- Zr, according to a weight fraction from 0.05c to 5%; 
- Cr, according to a weight fraction from 0.05% to 5%; 
- Hf, according to a weight fraction from 0.05% to 5%.  
Regarding claim 4 and 14, Karabin in view of Takagi does not disclose the method according to claim 1, wherein Mg according to a weight fraction from 0.1 to 7% is present in the aluminum alloy 
Takagi discloses that even trace amounts of Mg acts to create Al—Mg—Cr compounds which improve the hot workability, elongation, and strength of the alloy (where the Mg is 3 wt% or less). 
The current embodiment of Karabin being used in the rejection is based on claim 66 and claim 68, which is dependent on claim 66, further discloses adding Cr into the aluminum alloy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karabin to incorporate the teachings of Takagi and include Mg to create Al—Mg—Cr compounds to improve the properties of the final alloy, since Karabin’s embodiment in claim 66 -68 further includes adding Cr into the alloy.
Regarding claim 5 and 15, Karabin in view of Takagi does not disclose the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: 
- W, Nb, Ta, Y, Yb, Nd, Er, with a weight fraction of at least 0. 1 % and of at most 5% 
Takagi further teaches that Nd improves heat resistance  (0.2-2 wt% Nd, par. 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karabin to incorporate the teachings of Takagi and include Nd in order to improve heat resistance (par. 122)
Regarding claim 6, Karabin in view of Takagi does not disclose the method according to claim 1 wherein at least one element chosen from among Co and Ni with a weight fraction of at least 0. 1 % and of at most 7% is present in the aluminum alloy
Takagi further teaches that Ni improves heat resistance (0.5-5 wt% Ni, par. 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karabin to incorporate the teachings of Takagi and include Nd in order to improvie heat resistance (par. 112)
Regarding claim 8, Karabin in view of Takagi discloses the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: - Bi, Sr, Ba, Ca. Sb. P and B (alloys can include additions which are grain refiners such as titanium, boron, zirconium, scandium, and hafnium, par. 43, where additions can be from 0.01% to 5%, par. 47) with a weight fraction of at least 0.01% and of at most 1%
Regarding claim 9, Karabin in view of Takagi discloses the method according to claim 1, further comprising, after the formation of the layers, 
- a solution heat treatment followed by quenching and aging, or 
- a heat treatment typically at a temperature of at least 100°C and of at most 400°C, 
- and/or a hot isostatic compression (hot isostatic pressing of the final additively manufactured product, par. 18, Karabin).  
Regarding claim 10, Karabin in view of Takagi discloses a metal part obtained by the method of claim 1 (aluminum alloy product, abstract).  
Regarding claim 12, Karabin discloses a powder comprising an aluminum alloy consisting of the following alloying elements: 
- Si, according to a weight fraction from 4% to 15% (4-20 wt% Si, claim 66); 
- Fe, according to a weight fraction from 2% to 15% ((Fe+Mn) is from 2-17 wt% and Mn/Fe is from 0.05-2 wt%, claim 66; this allows Fe to have a range from 1 wt% - 16.8 wt%, while still satisfying the system of equation above; if Fe = 8 wt% then Mn must range from 0.4-9 wt%); 
- Mn, according to a weight fraction from 0.1% to 5% (Fe = 8 wt% then Mn must range from 0.4-9 wt%, claim 66); 
- optionally at least one element selected from the group consisting of Ti, Zr, Cr, Hf, Ag, Li, Zn, Mg, W, Nb, Ta, Y, Yb, Nd, Er, Co, Ni, La, Ce, mishmetal, Bi, Sr, Ba, Ca, Sb, P, and B; 
- optionally other elements less than 0.05 wt.% each and less than 0.15 wt.% in total; and 
- remainder aluminum (remaining balance is aluminum, claim 1 
Karabin does not disclose - V, according to a weight fraction from 0.1% to 5%; 
wherein the part comprises, in a raw state of manufacture, a Vickers hardness Hv0.1 of at least 160.
Takagi discloses an aluminum alloy with silicon, iron, manganese, and vanadium, wherein the vanadium has a weight fraction of 0.5-5 wt% (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karabin to incorporate the teachings of Takagi and include vanadium in the aluminum alloy. Doing so would have the benefit of improving strength at high temperatures (par. 52, Takagi).
The combination of the two prior art would result in the metal part of claim 1, therefore, the resulting material property of the part’s hardness would be inherent.
Regarding claim 17, Karabin in view of Takagi the method according to claim 1. wherein the aluminum alloy consists of the following alloying elements: 
- Si, according to a weight fraction from 5% to 8% (4-20 wt% Si, claim 66); 
- Fe, according to a weight fraction from 6% to 10% ((Fe+Mn) is from 2-17 wt% and Mn/Fe is from 0.05-2 wt%, claim 66; this allows Fe to have a range from 1 wt% - 16.8 wt%, while still satisfying the system of equation above; if Fe = 8 wt% then Mn must range from 0.4-9 wt%); 
- V, according to a weight fraction from 0.1-2% (0.5-5 wt% V, claim 1, Takagi); 
- Mn, according to a weight fraction of 0.1- 1% (if Fe = 8 wt% then Mn must range from 0.4-9 wt%, claim 66).  
Regarding claim 18, Karabin in view of Takagi discloses the method according to claim 1, wherein the aluminum alloy consists of the following alloying elements: 5Application No.: 16/612,045 First-Named Inventor: Bechir CHEHAB Attorney Docket No.: 2901683-351000 
- Si, according to a weight fraction from 6% to 7% (4-20 wt% Si, claim 66); 
- Fe, according to a weight fraction from 8% to 9% ((Fe+Mn) is from 2-17 wt% and Mn/Fe is from 0.05-2 wt%, claim 66; this allows Fe to have a range from 1 wt% - 16.8 wt%, while still satisfying the system of equation above; if Fe = 8 wt% then Mn must range from 0.4-9 wt%); 
- V, according to a weight fraction from 1-1.5% (0.5-5 wt% V, claim 1, Takagi); 
- Mn, according to a weight fraction of 0.1-0.5% (if Fe = 8 wt% then Mn must range from 0.4-9 wt%, claim 66).  
Regarding claim 19, Karabin in view of Takagi discloses the method according to claim 1, wherein the part comprises, in a raw state of manufacture, a Vickers hardness Hv0.1 of at least 180 (The combination of the two prior art would result in the metal part of claim 1, therefore, the resulting material properties of the hardness would be inherent.).  
Regarding claim 21, Karabin in view of Takagi does not disclose the method according to claim 1, wherein: - the Mn is present according to a weight fraction from 0.1% to 0.3%.
However, Karabin discloses in claim 66 if Fe = 8 wt% then Mn must range from 0.4-9 wt%. The difference between 0.4% Mn and the claimed upper range of 0.3% Mn is so close that prima facie one skilled in the art would expect the compositions to have the same properties (see MPEP 2144.05.I).
Regarding claim 22, Karabin in view of Takagi does not disclose the powder according to claim 12, wherein: - the Mn is present according to a weight fraction from 0.1% to 0.3%.
However, Karabin discloses in claim 66 if Fe = 8 wt% then Mn must range from 0.4-9 wt%. The difference between 0.4% Mn and the claimed upper range of 0.3% Mn is so close that prima facie one skilled in the art would expect the compositions to have the same properties (see MPEP 2144.05.I).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabin in view of Takagi as applied to claim 1 above, and further in view of Shiina (US 4711823 A).
Regarding claim 3, Karabin in view of Takagi does not disclose the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: 
- Ag, according to a weight fraction from 0.1 to 1%; 
- Li, according to a weight fraction from 0.1 to 2%; 
- Zn, according to a weight fraction from 0. 1 to 1%.  
Shiina discloses an aluminum alloy with silicon, iron, and manganese where lithium can have a range of 1-5 wt% for enhancing a Young’s modulus and giving a high rigidity to the alloy (Col 3, lines 45-17, Shiina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karabin in view of Takagi to incorporate the teachings of Shiina and include lithium in the composition. Doing so would have the benefit of enhancing a Young’s modulus and giving a high rigidity to the alloy (Col 3, lines 45-17, Shiina).
Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabin in view of Takagi as applied to claim 1 above, and further in view of Steinwandel (US 20150167130 A1).
Regarding claim 7 and 16, Karabin in view of Takagi does not disclose the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: - La, Ce or mishmetal, with a weight fraction of at least 0.1% and of at most 12%.  
Steinwandel discloses an aluminum alloy which may contain silicon, iron, manganese, and vanadium (par. 25), wherein there may contain 0.1-5 wt% La and Ce (par. 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karabin in view of Takagi to incorporate the teachings of Steinwandel and include 0.1-5 wt% of La or Ce. Doing so would have the benefit of reducing the thermal burden of the light metal material for applications where there needs to be thermomechanical stability (par. 108, Steinwandel).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabin in view of Takagi as applied to claim 1 above, and further in view of Wentland (US 20170016096 A1).
Regarding claim 20, Karabin in view of Takagi does not disclose the method according to claim 1, wherein the powder filler metal comprises at least one of the following characteristics: 
- average particle size from 10 to 100 um; 
- spherical shape as determined by a morphogranulometer; 
- porosity from 0 to 2% by volume.
Wentland discloses an additive manufacturing method for aluminum alloy, where the aluminum alloy powder can range from 10 um to 100 um.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karabin in view of Takagi to incorporate the teachings of Wentland. one of ordinary skill in the art  would understand that the powder filler metal for aluminum alloy can have a particle size range from 10 um to 100 um. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761